IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,883 & AP-75,884 & AP-75,885


EX PARTE GEORGE DANIEL GRANT Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 93-41138, 93-41533 & 98-01839 

IN CRIMINAL DISTRICT COURT NO. 3
FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of aggravated sexual assault of a child and one count of indecency with a child. He was sentenced
to imprisonment for two terms of forty years and one term of twenty years. The Fifth Court of
Appeals dismissed his appeals. Grant v. State, Nos. 05-05-00920-CR, 05-05-00921-CR, 05-05-00922-CR (Tex. App.-Dallas, delivered July 21, 2005, pet. ref'd).
 Applicant contends, among other things, that he was denied his right to appeal because his
waivers of appeal at his adjudication of guilt proceeding were involuntary. We remanded these
applications to the trial court for findings of fact and conclusions of law. On remand, the trial court
recommended that we grant. We agree. Accordingly, the trial court shall certify Applicant's right to
appeal his sentences in cause numbers 93-41138, 93-41533 and 98-01839 in Criminal District Court
No. 3 from Dallas County. Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d
469 (Tex. Crim. App. 1997).

Delivered: April 2, 2008
Do Not Publish